Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Election/Restrictions

Applicant’s election without traverse of Species C in the reply filed on 5/6/2021 is acknowledged.

Claims 2-4, 7 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2021. Not that claim 11 is also withdrawn as it is directed to species in which a knob is turned, which is not the case for elected Species C.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blandin et al. (US 2011/0227828).

claim 1, Blandin discloses an input device (see mouse 100 in Fig. 1), comprising:
a holder (see carriage 305 and base shown in Figs. 3A-5);
a first wheel, disposed on the holder, wherein the first wheel comprises a side surface, a circle center, and a segment adjusting structure, wherein the segment adjusting structure is disposed on the side surface in a manner of surrounding the circle center (see in Figs. 3A-5 roller wheel 300 including a corrugated surface 370, “The corrugated surface may be formed on an inner surface of the roller wheel or on a side surface of the roller wheel”, and surrounding a circle center of the roller wheel 300; para[0007]; para[0010]; para[0033]; para[0047]);
a slider, disposed on the holder, and being movable relative to the holder to move toward or away from the circle center (para[0007]-para[0008]; para[0010]; para[0033]; para[0040]; see Figs. 3A-5;  e.g. “Arm 380 configured to be moved away (e.g., by pivoting about a pivot 383) from the corrugated surface” and towards the corrugated surface, and thus, relative to the holder to move toward or away from the circle center, as claimed, and “a slider the user may slide” for moving the arm away from and towards the corrugated surface); and
a first pressure part, comprising two first ends, wherein one of the first ends is connected to the slider, and as the slider moves toward or away from the circle center, interference between the other of the first ends and the segment adjusting structure is increased or reduced (para[0033]; e.g. “a leaf spring”; “arm ).

Regarding claim 8, Blandin discloses all the claim limitations  as applied to claim above (see claim 1). In addition, Blandin discloses the first pressure part is a spring plate or a torsion spring (para[0033]; e.g. “a leaf spring”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandin et al. (US 2011/0227828), in view of Chen (US 6,344,643).

Regarding claim 5, Blandin discloses all the claim limitations  as applied to claim above (see claim 1). In addition, Blandin discloses the segment adjusting structure is disposed on the side surface (“The corrugated surface may be formed on an inner surface of the roller wheel or on a side surface of the roller wheel”, and surrounding a circle center of the roller wheel 300; para[0010]; para[0047]). However, Blandin does not appear to appear to 
Chen discloses a segment adjusting structure disposed on a side surface of a wheel comprises a first sub-segment structure (see area of 71 in Fig. 6; column 3, lines 6-49) and a second sub-segment structure (see area of 72 in Fig. 6; column 3, lines 6-49), wherein the first sub-segment structure and the second sub-segment structure are disposed around a circle center (see in Fig. 6 area of 71 and area of 72 around a circle center comprising 70), the first sub-segment structure is located between the circle center and the second sub-segment structure (see in Fig. 6 the area of 71 is located between the circle center of 70 and the area of 72), and a quantity of segments of the first sub-segment structure is different from a quantity of segments of the second sub-segment structure (see in Fig. 6 a quantity of segments the area of 71 is different from a quantity of segments the area of 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Blandin’s invention, with the teachings in Chen’s invention, for the advantage of a simple and column 1, lines 51-55; column 2, line 2-7).

Regarding claim 6, Blandin and Chen disclose all the claim limitations as applied above (see claim 5). In addition, Chen discloses the first sub-segment structure and the second sub-segment structure comprise a plurality of segments protruding from the side surface in an axial direction of the first wheel, and the segment is in a conical shape (see protrusions/teeth in area of 71 and in area of 72 in Figs. 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the first sub-segment structure and the second sub-segment structure comprise a plurality of segments protruding from the side surface in an axial direction of the first wheel, and the segment is in a conical shape, as also taught by Chen, for the advantage of a simple and inexpensive structural design that reduces manufacturing costs (column 1, lines 51-55; column 2, line 2-7).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623